Citation Nr: 1329654	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as colitis and irritable bowel syndrome 
(IBS).  

2. Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart murmur. 

3.  Entitlement to an increased rating for service-connected 
migraines, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1997.

This matter is on appeal from a December 2004 rating 
decision by the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied claims for 
service connection for colitis, and a heart murmur, and 
which granted service connection for migraines, evaluated as 
10 percent disabling.  

In July 2010, the Board remanded the service connection 
claims, and granted the increased initial evaluation claim, 
to the extent that it assigned a 30 percent rating.  The RO 
subsequently assigned an effective date of January 22, 2010 
for the 30 percent rating.  In December 2012, the Board 
remanded the service connection claims, assigned an 
effective date of May 15, 2003 for the 30 percent rating 
(date of claim), and remanded the issue of entitlement to a 
rating in excess of 30 percent for migraine headaches.  
Since these actions did not constitute a full grant of the 
benefit sought, the increased initial evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as colitis and irritable 
bowel syndrome (IBS), is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a cardiovascular disorder 
other than hypertension.  

2.  The Veteran's service-connected migraines are not shown 
to have been productive of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an initial evaluation in excess of 30 
percent for migraines have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that she has a cardiovascular disorder 
due to her service.  Specifically, she argues that she was 
found to have a heart murmur during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Id.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Id.  For this purpose, a chronic disease is one 
listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 
F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that 
the term "chronic disease in 38 C.F.R. § 3.303(b) is limited 
to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A 
grant of service connection under 38 C.F.R. § 3.303(b) does 
not require proof of the nexus element; it is presumed.  Id.  
As will be discussed below, the Veteran has not been 
diagnosed with any cardiovascular disorder other than 
hypertension.  Application of 38 C.F.R. § 3.303(b) is not 
warranted.

The Board initially notes that in May 2012, the Appeals 
Management Center (AMC) granted service connection for 
hypertension.  Therefore, the term "cardiovascular disorder" 
is not intended to include hypertension.

The Veteran's service treatment reports show that in August 
1989 (pre-induction), her heart was noted to have a RRR 
(regular rate and rhythm).  In September 1989, the Veteran 
reported that she had a history of a heart murmur.  A 
January 1991 dental report notes a history of a heart 
murmur, and shows that SBE (subacute bacterial endocarditis) 
prophylaxis was recommended.  A February 1991 report notes 
"click murmur syndrome."  Reports, dated in July 1991, show 
that she gave birth, and that her diagnoses included cardiac 
murmur, with antibiotic prophylaxis for subacute bacterial 
endocarditis administered for mitral valve prolapsed (MVP).  
There were several notations of a history of asymptomatic 
murmur consistent with MVP.  Reports, dated in December 
1993, show that the Veteran received dental care.  The 
reports show that her heart had a RRR, but that there was a 
murmur, Grade II/VII, and that she had been recommended for 
prophylactic coverage.  The Veteran reported a history of a 
click heart murmur.  The Veteran's separation examination 
report, dated in June 1997, shows that she was noted to have 
a Grade I/IV MVP (mitral valve prolapse).  An associated 
chest X-ray was normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2001 and 2013.  This 
evidence includes a report from Holy Cross Hospital, dated 
in September 1991, which notes that the Veteran had a normal 
sinus rhythm with no murmur.  

A VA examination report, dated in March 2004, shows that on 
examination, S1 and S2 had a regular rate and rhythm.  There 
is a notation that reads "question systolic murmur at mitral 
area."  The report contains diagnoses that included 
"innocent heart murmur."

VA progress notes, dated between 2004 and 2009, show that 
the Veteran was noted not to have a heart murmur on at least 
ten occasions.  There are also at least five findings that 
her heart had a regular rate and rhythm during this time.  

A VA examination report, dated in October 2011, notes that 
the Veteran had a history of cardiac murmur in service and 
was told that it was consistent with mitral valve prolapse.  
However, after a review of all medical records dating back 
to 2004, the examiner indicated there was no documentation 
of a murmur.  She added that her current examination also 
did not reveal a murmur.  In an addendum, dated that same 
month, the examiner stated that she was unable to provide a 
nexus opinion, as the Veteran currently does not have a 
murmur that is consistent with mitral valve prolapse.

In December 2012, the Board remanded the claim, and 
directed, in part, that the Veteran be afforded another 
examination, and that an etiological opinion be obtained, 
should a current cardiovascular disorder be found.  

A VA heart Disability Benefits Questionnaire (DBQ), dated in 
February 2013, shows that the Veteran reported that in 1991 
she had been told that she had a heart murmur, but that she 
had never been told that she had a heart condition.  She was 
noted not to have a condition within the definition of 
ischemic heart disease, not to require continuous medication 
for control of a heart condition, and not to have a history 
of myocardial infarction, congestive heart failure, or 
cardiac arrhythmia, a heart valve condition, an infectious 
cardiac condition, including active valvular infection, 
endocarditis, pericarditis, or syphilitic heart disease.  
The Veteran did not have a history of surgical or non-
surgical procedures, or hospitalization, for a heart 
condition.  

On examination, the Veteran's heart had a regular rhythm, 
with normal heart sounds.  There was no evidence of cardiac 
hypertrophy, or cardiac dilation.  An echocardiogram was 
noted to show normal wall motion, and wall thickness.  The 
examiner concluded that the Veteran had an asymptomatic 
heart murmur that was not heard at this time, and a normal 
echocardiogram.  An associated echocardiogram report notes a 
grossly normal LV (left ventricular ejection fraction), and 
RV size and function, with an EF (ejection fraction) of 
between 55 and 60 percent, with no aortic stenosis or AI 
(aortic insufficiency), and trivial MR (mitral 
regurgitation).  In an addendum, dated in April 2013, the 
examiner stated that the Veteran currently does not have a 
heart condition, and that she had a normal echocardiogram.  

In an opinion, dated in May 2013, a VA physician stated that 
the Veteran's medical files and CAPRI (Compensation and 
Pension Records Interchange) files had been reviewed.  The 
physician concluded that it was less likely as not that the 
Veteran's claimed cardiovascular condition was caused by or 
had a nexus to her military service.  She explained the 
following: in July 1991, the Veteran had been given 
prophylaxis antibiotics for her cardiac murmur (mitral valve 
prolapse), and that this treatment was consistent with the 
best practice of medicine and in no way indicated a 
complication or residual of childbirth.  There is no medical 
base, or scientific evidence in the current literature, to 
support a nexus between childbirth and the acute development 
of a cardiac murmur.  In December 1993, the Veteran was 
given prophylaxis antibiotics for her cardiac murmur (mitral 
valve prolapse).  This treatment was consistent with the 
best practice of medicine and in no way indicated a 
complication or residual of tooth extractions.  The examiner 
also summarized the findings in the Veteran's February 2013 
VA heart DBQ.  

The Board finds that the claim must be denied, as the 
preponderance of the evidence fails to establish the 
presence of a cardiovascular disorder (other than 
hypertension) at any time during the appeal period or 
proximate to her claim for benefits.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of the existence of a current disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed, or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim); Romanowsky v. 
Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering 
the application of McClain on a recent diagnosis predating 
the filing of a claim).

The Veteran was noted to have a heart murmur during service.  
However, the only post-service medical evidence to show the 
existence of a heart disorder is found in the March 2003 VA 
examination report.  The finding was equivocal in its terms 
("question systolic murmur at mitral area"), and the 
preponderance of the medical evidence dated during the 
appeal period (i.e., as of May 2003) shows that she does not 
have a heart disorder.  For example, there is no post-
service medical evidence of a heart murmur dated prior to, 
or after, the May 2003 report.  See e.g., September 1991 
report from Holy Cross Hospital; January 2004 VA progress 
note; see also VA progress notes, dated between September 
2004 and April 2009 (showing that the Veteran was repeatedly 
noted not to have a heart murmur, and that there were at 
least five findings that her heart had a regular rate and 
rhythm).  The VA examination reports, dated in October 2011, 
and February 2013, both show that the Veteran was found not 
to currently have a heart condition.    

The facts of the present case are clearly distinguished from 
those of McClain and Romanowsky.  There is no evidence that 
the Veteran had a cardiovascular/ heart disability that 
resolved during the pendency of the appeal.  Rather, as 
discussed above, the Board finds that the totality of the 
evidence fails to establish a current diagnosis of a 
cardiovascular/heart disability or at any time during the 
appeal period.  The aforementioned examination reports and 
treatment records heavily outweigh the one speculative 
report from 2003.  

Consideration has been given to the Veteran's assertion that 
she presently suffers from a heart disorder that had its 
onset during her active service.  However, whole lay persons 
are competent to provide opinions on some medical issues, 
see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to 
the specific issue in this case, a cardiovascular disorder, 
including a heart murmur or defect, falls outside the realm 
of common knowledge of a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay 
persons not competent to diagnose cancer).  Cardiovascular 
disorders are not the type of conditions that are readily 
amenable to mere lay diagnosis or probative comment 
regarding their etiology, as the evidence shows that a 
echocardiograms and other specific findings is needed to 
properly assess and diagnose the disorder.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that 
Veteran is competent to report symptoms of an accelerated 
heartbeat and fatigue, there is no indication that the 
Veteran is competent to etiologically to render a diagnosis 
as to the cause of the symptoms.  The Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Nothing in the record 
demonstrates that the Veteran received any special training 
or acquired any medical expertise in evaluating 
cardiovascular disorders.  See King v. Shinseki, 700 F.3d 
1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence 
does not constitute competent medical evidence and lacks 
probative value.

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b). 





II.  Increased Initial Evaluation

The Veteran asserts that she is entitled to an initial 
evaluation in excess of 30 percent for her service-connected 
migraines.  She argues that she has experienced between two 
and three headaches per week.  See e.g., Veteran's letter, 
received in August 2005, Veteran's appeal, received in 
November 2007.  During her hearing, held in February 2010, 
she testified that she lost one to two days of work per week 
due to her headaches, or about 52 days a year. 

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that beginning in 
September 1989, she complained of headaches.  The Veteran's 
separation examination report, dated in June 1997, includes 
a notation of migraines.  See 38 C.F.R. § 4.1 (2012).  

In December 2004, the RO granted service connection for 
migraines, evaluated as 10 percent disabling, with an 
effective date for service connection for May 15, 2003.  In 
March 2005, after additional evidence was received, the RO 
denied an initial evaluation in excess of 10 percent.  In 
July 2010, the Board granted the increased initial 
evaluation claim, to the extent that it assigned a 30 
percent rating.  The RO subsequently assigned an effective 
date of January 22, 2010 for the 30 percent rating.  In 
December 2012, the Board assigned an effective date of May 
15, 2003 for the 30 percent rating, and remanded the issue 
of entitlement to an initial evaluation in excess of 30 
percent for additional development.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The Veteran's migraines have been evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 30 
percent evaluation is warranted for migraines manifested by 
characteristic prostrating attacks occurring on an average 
of once a month over several months. 

A 50 percent evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

A February 2004 VA progress note indicates that the Veteran 
complained of one or two migraine headaches per month, 
previously relieved by Vioxx (a request for which had not 
been approved).  The Veteran reported that her father died 
in September 2002, and that she quit her job four months 
later.  The Veteran also reported that she had had a job in 
customer service, but that she had difficulty with tasks due 
to depression, and that she had changed jobs a lot.  A 
September 2004 report notes a complaint of worsening 
headaches, lasting three hours to two days, relieved by 
taking three or four Tylenols.  An October 2004 report shows 
that the Veteran reported lessening headaches.  

A VA examination report, dated in March 2004, shows that the 
Veteran reported a history of migraines beginning in about 
1992, with aura and nausea, that were often preceded by a 
non-migraine headache.  She complained that her headaches 
had stayed the same since her service.  The relevant 
diagnosis was mild headache, migraine, non-prostrating.  

A VA examination report, dated in January 2005, shows that 
the Veteran complained of headaches that were often 
accompanied by nausea and photophobia, occurring every other 
day, with two headaches per week requiring her to lay down 
in a dark room to try to sleep them off.  She reported 
taking butalbital, and Elavil for control of her symptoms, 
with occasional use of an anti-nausea pill.  The diagnosis 
was mixed headache disorder with both tension type and 
migraine components, currently under poor control, with a 
normal neurological examination.  

A report from a private physician, dated in August 2005, 
states that the Veteran has chronic migraines with use of 
medication which interfere with her ability to drive.  

An August 2005 VA progress note shows a complaint of two to 
three headaches per week, lasting two to three hours, with 
nausea and vomiting, relieved by medication.  

An addendum to the January 2005 VA examination report, dated 
in September 2005, shows that the physician who performed 
the January 2005 VA examination states that the Veteran's 
migraines are productive of frequent moderately severe 
headaches about twice per week that could potentially 
interfere with her performing activities related to her job.  
The degree of interference was moderate, given that she 
typically describes the need to be in a dark room in an 
attempt to sleep the headache off.  Therefore, it was opined 
that positions where she would not be allowed to take off 20 
to 30 minutes to lie down may be difficult for her.  It was 
also noted that her current headache disorder does not 
appear to be adequately treated with preventative 
symptomatic medications and this also plays a role in her 
migraine frequency.  The physician concluded that given that 
the Veteran stated that she had headaches that required her 
to lay down twice a week, "one would have to say that the 
current migraine disorder does prevent her from maintaining 
and holding gainful employment.  The opinion is also 
modified by the fact that it does not appear that her 
headache disorder is currently being treated appropriately 
with the appropriate preventive and symptomatic medication 
this with the right combination headache frequency 
definitely improved."
 
A December 2005 VA progress note shows that the Veteran 
complained of a headache every one to two days, and that she 
was in a motor vehicle accident in October 2005 during which 
she sustained a concussion.  

A statement from a former employer of the Veteran, received 
in December 2005, shows that the employer indicated that the 
reason for the Veteran's termination was unknown.  

A VA progress report, dated in March 2006, notes that the 
Veteran's migraines were stable.  There is also a notation 
of complaints of two to three headaches per week, lasting 
two to three hours.  She took butalbital and amitryptiline 
with relief, and had just been started on naproxen in 
replacement of amitryptiline.  Imitrex nasal spray was noted 
to help her symptoms.  She had tried a number of other 
medications in the past.  A December 2004 MRI (magnetic 
resonance imaging) study of her brain was noted to have been 
normal.  A June 2006 report notes that she had seven hours 
of credits to go until she obtained her bachelor's degree in 
business management.  

A statement from the VA hospital in Hines, Illinois ("Hines 
VAH"), dated in January 2007, shows that the Veteran had 
been hired in February 2006, subject to a one-year 
probationary period, and that it was determined that she was 
not to be retained because of excessive use of leave between 
February 2006 and January 2007.  She was noted to have used 
117 hours of annual leave, and 88.5 hours of sick leave, and 
97 hours of leave without pay.  

In an e-mail response, dated in January 2007, the Veteran 
indicated that she had a Workmen's Compensation case in 
progress, that she was receiving physical therapy, and that 
she had taken a week off for her back.  She also indicated 
that she had taken some time off due to her migraines, and 
that when she had one, her medications made it impossible 
for her to function. 

An April 2007 VA progress note shows that the Veteran 
reported that she had not been retained at her job at Hines 
"because she was taking too much time off in order to have 
physical therapy on her shoulder."  A July 2007 report shows 
complaints of three to four episodes per month for the last 
five months.  The symptoms had by nearly 80 percent with use 
of imitrex.  A January 2008 report notes a complaint of 
about two headaches per week, that were less severe, but 
more frequent.  Reports, dated in May and December of 2008, 
show that the Veteran reported that her migraines were 
decreasing in frequency.  A July 2009 report notes moderate 
to severe headaches that were not helped by medication; the 
Veteran reported having three to four headaches per week 
with nausea, but no vomiting.  She said she stayed in the 
dark because she was sensitive to light.  There is a 
notation that the Veteran reported that she was taking too 
much time off from work due to her migraines.  

A September 2009 report notes complaints of two to three 
headaches per week, with symptom relief with depakote, which 
made her sleepy; there is a notation that, "She almost 
certainly has sleep apnea triggering her migraines."  
Reports, dated in February, August, and November of 2012, 
and February 2013, show that the Veteran complained of two 
headaches per week, and/or 8 headaches per month.  A 
February 2012 report shows that the Veteran reported that 
her headaches were "substantially" reduced with topamax, and 
that when they did occur, they were usually relieved by use 
of naprosyn, comprazine, or imitrex.  The report notes, "She 
is for the most part satisfied with her headache control," 
and notes that she was "doing well."  A November 2012 report 
notes improvement with propranolol, and that the Veteran 
reported that overall she feels better, and was improving.      

The claims file includes print-outs from the Veteran's 
former employer, dated between January 2007 and July 2010.  
In a September 2010 cover letter, the Veteran stated that 
the code "SV" stood for "sick veteran," and that it had been 
replaced by the code "OA" which stood for "other away."  She 
stated that she had run out of sick time and had been using 
vacation time, and had therefore been offered FMLA (Family 
and Medical Leave Act) on several occasions.  Adding 
together "OA", "SV" and "SI" leave, this evidence indicates 
that the Veteran took a total of about 105 hours of sick 
leave.  This evidence also indicates that she took a total 
of about 65 hours of vacation leave.   

A "request for a hardship transfer" to a state agency, dated 
in April 2012, shows that the Veteran reported having four 
to five migraines per month, with use of several 
medications, and "I do have some breakthroughs that render 
me incapacitated."  She stated that her medications made her 
unable to drive, and that she had to drive 11/2 hours to and 
from work.  

An associated "certification of health care provider," 
signed by a VA neurologist (J.W.) in December 2011, notes 
the following: the Veteran has frequent headaches "but 
generally not continuous."  Her headaches are frequent and 
incapacitating, and partially controlled by medication.  Her 
treatment schedule was expected to be one to two times per 
month from December 2011 to December 2012.  She is not 
medically restricted from working 40 hours per week.  Her 
headaches caused episodic flare-ups periodically preventing 
her from performing her job.  

An associated "certification of health care provider," 
signed by M.M., M.D. in April 2012, notes the following: the 
Veteran has not been incapacitated more than three full, 
consecutive calendar days.  She had no overnight hospital 
stays.  She is not unable to perform any of her job 
functions due to her condition.  She will not be 
incapacitated for a single continuous period of time due to 
her condition.  The Veteran received follow-up treatment 
from neurology and primary care.  She did not need to work 
part-time or a reduced schedule because of her medical 
condition.  Her condition caused episodic flare-ups that 
periodically prevented her from performing her job 
functions, for which she would need to be absent from work 
during her flare-ups.  She has chronic migraine headaches 
and is on medications with a frequency of three times per 
month.

A FMLA decision, dated in April 2012, shows that the Veteran 
was approved, with an expected period of intermittent 
absences between March and September of 2012, and with 
flare-ups of up to three times per month, lasting up to one 
day per event.  

A VA psychiatric Disability Benefits Questionnaire (DBQ), 
dated in June 2012, shows that the Veteran reported that she 
had used up all of her sick time due to migraines, and that 
she was now taking FMLA leave.

A VA headache DBQ, dated in April 2013, shows that the 
examiner indicated that the Veteran's claims file had been 
reviewed.  The diagnosis was "migraine including migraine 
variants."  The report notes the following: the Veteran was 
taking Topamax, propranolol, Imitrix subQ and nasal, and 
naproxen.  Her headaches were accompanied by nausea, 
sensitivity to light, and sensory changes.  She does not 
have characteristic prostrating attacks of migraine headache 
pain, or of non-migraine pain.  She had two headaches per 
week, or eight per month.  To the questions of whether or 
not the Veteran has characteristic prostrating and prolonged 
attacks of migraine headache pain, and whether she has any 
other pertinent physical findings, complications, 
conditions, signs and/or symptoms related to any conditions 
listed in the diagnosis section, the report notes, "No 
response provided."  The Veteran's headache did not impact 
her ability to work.  

The Board finds that an initial evaluation in excess of 30 
percent is not warranted for the Veteran's migraines.  Under 
DC 8100, a 50 percent evaluation is warranted for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In 
this case, the evidence shows that the Veteran has been 
diagnosed with migraine headaches by physicians, and that 
she has been taking several medications for control of her 
symptoms.  Although her reports have varied, the Veteran has 
generally complained of headaches from one to three times 
per week, and has stated on several occasions that she has 
to lie down in a dark room during her headaches.  Her 
neurological examinations have been unremarkable and have 
not resulted in any relevant objective findings.  The March 
2004 VA examination report shows that the examiner 
characterized her headaches as "mild," and "non-
prostrating."  The January 2005 VA examination report shows 
contains a diagnosis of mixed headache disorder with both 
tension type and migraine components, currently under poor 
control, with a normal neurological examination.  An 
addendum to the January 2005 VA examination report, dated in 
September 2005, shows that the Veteran's migraines were 
noted to be productive of frequent moderately severe 
headaches about twice per week that could potentially 
interfere with her performing activities related to her job.  
The degree of interference was characterized as "moderate."  
A March 2006 VA progress report notes that her migraines 
were stable.  Thereafter, VA progress notes show that she 
received ongoing treatments for headaches.  None of the 
reports characterize her headaches as "prostrating," nor do 
they otherwise provide a basis to find that her headaches 
were "very frequent completely prostrating and prolonged 
attacks."  

As previously discussed,  Dr. M.M.'s report, dated in April 
2012, notes that the Veteran will not be incapacitated for a 
single continuous period of time due to her condition.  Dr. 
M.M. noted that the Veteran has chronic migraine headaches 
and is on medications with a frequency of three times per 
month.  The April 2013 VA headache DBQ shows that the 
examiner states that the Veteran does not have 
characteristic prostrating attacks of migraine headache 
pain, or of non-migraine pain.  She had two headaches per 
week, or eight per month.  The examiner specifically noted 
that the Veteran's headaches did not impact her ability to 
work.  

In summary, there is evidence of frequent headaches, which, 
at times, require the Veteran to lay down and/or to be 
unable to drive, but overall, the evidence is insufficient 
to show that her headaches were productive of "very frequent 
completely prostrating and prolonged attacks."  

The evidence is also insufficient to show that the Veteran's 
headaches were productive of severe economic inadaptability.  
In this regard, the evidence indicates that Hines VAH put 
the Veteran on a one-year probationary period of employment, 
upon which it was determined that she was not to be retained 
because of excessive use of leave between February 2006 and 
January 2007.  She was noted to have used 117 hours of 
annual leave, and 88.5 hours of sick leave, and 97 hours of 
leave without pay.  However, the Veteran's own 
correspondence indicates that much of her leave was 
unrelated to her migraines.  Specifically, she indicated 
that she had taken time off for physical therapy for her 
shoulder, that she had taken a week off for her back, and 
that she had a Workmen's Compensation case in progress 
(presumably for her shoulder or back, although this is not 
clear).  

Consideration has been to the print-outs from the Veteran's 
former employer, dated between January 2007 and July 2010.  
However, that evidence does not indicate the reason for the 
Veteran's taking of leave, nor, when it is considered 
together with the medical evidence, is it sufficient to show 
that the Veteran's migraines were productive of severe 
economic inadaptability.  The amount of leave taken, whether 
considered for any one-month period, or when the total 
amount of leave is spread out over the duration of the time 
period involved (a period of over three years), does not 
warrant the conclusion that the Veteran's migraines were 
productive of severe economic inadaptability.  

Considerable weight has been given to the April 2012 report 
from Dr. M.M. and the April 2013 VA examination report.  In 
this regard, Dr. M.M.'s April 2012 report notes that the 
Veteran has not been incapacitated more than three full, 
consecutive calendar days, that she is not unable to perform 
any of her job functions due to her condition, and that she 
will not be incapacitated for a single continuous period of 
time due to her condition.  Dr. M.M. further stated that the 
Veteran did not need to work part-time or a reduced schedule 
because of her medical condition.  The Board notes that Dr. 
M.M.'s conclusions are not inconsistent with the FMLA 
decision, dated in April 2012, which indicates that the 
Veteran was expected to have flare-ups of up to three times 
per month, lasting up to one day per event.  Finally, the 
April 2013 VA headache DBQ shows that the examiner states 
that the Veteran's headache did not impact her ability to 
work.  In summary, the evidence is insufficient to show that 
the Veteran has very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive 'and' in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).        

In reaching this decision, the Board has considered Dr. 
J.W.'s December 2011 report, which notes frequent and 
incapacitating headaches, and that the Veteran's headaches 
caused episodic flare-ups periodically preventing her from 
performing her job.  However, when this report is considered 
together with the other medical evidence of record, it is 
insufficiently probative to warrant an increased initial 
evaluation.  I is significantly at odds with Dr. M.M.'s 
report, as well as the findings in the April 2013 VA DBQ.  
Finally, the Board has considered that the Veteran's FMLA 
request was approved.  However, their criteria are distinct 
from that applicable by VA.  Furthermore, their conclusion 
was that the Veteran was expected to have flare-ups of up to 
three times per month, lasting up to one day per event, 
which in the Board's judgment, insufficient to show that the 
required criteria have been met.

In summary, the objective medical evidence is insufficient 
to show that the Veteran's headaches are of such frequency 
and severity to meet the criteria for an initial evaluation 
in excess of 30 percent under DC 8100.  Accordingly, the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent.  


In deciding the Veteran's increased initial evaluation 
claim, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to increased evaluations for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period (as in this 
case).  Id. at 126. 

The Board does not find evidence that the Veteran's 
evaluation for her migraines should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day 
the Veteran filed the claim to the present supports the 
conclusion that she is not entitled to additional increased 
compensation during any time within the appeal period.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159 (2013).  The notification 
obligation in this case was accomplished by way of a letter 
from the RO to the Veteran, dated in August 2003, and May 
2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

With regard to the claim for an increased initial 
evaluation, in August 2003, the Veteran was issued a VCAA 
notice in association with her claim for service connection 
for migraines.  Where, as here, service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The RO has provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
service treatment reports, to include records from the 
Moncrief and Darnall Army Hospitals, and the 121st Evacuation 
Hospital in Seoul, Korea.  The RO has also obtained the 
Veteran's VA and non-VA medical records.  In this regard, in 
a memorandum, dated in March 2012, the AMC determined that 
no records were available from the Eisenhower Army Hospital, 
that all procedures to obtain such records had been 
correctly followed, and exhausted, and that any further 
attempts would be futile.  See 38 C.F.R. § 3.159(d) (2013).  
The Veteran has been afforded VA examinations.  

In December 2012, the Board remanded these claims.  The 
Board directed that an attempt be made to acquire all 
treatment records from the VA Medical Center in Hines, 
Illinois for the period since October 2011.  This has been 
done.  The Board further directed that the Veteran be 
afforded a VA examination with a cardiologist or other 
examiner with specific experience in cardiovascular 
disorders to determine the nature, extent, onset and 
etiology of any cardiovascular disorder that may be present, 
and specifically the presence of a mitral valve prolapse.  
In February 2013, the Veteran was afforded a heart 
examination, and although the examiner did not list her 
qualifications, she is presumed to be competent.  Rizzo v. 
Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the 
presumption of regularity to the competence of VA 
examiners).  The examiner determined that the Veteran does 
not currently have a heart disorder.  In addition, in May 
2013, a supplemental opinion was obtained in which a VA 
physician concluded that it was less likely as not that the 
Veteran's claimed cardiovascular condition was caused by, or 
had a nexus to, her military service.  Id.  As discussed 
supra, the Veteran is not shown to have a heart disorder.  
Gilpin.  Finally, the Board directed that the RO issue a 
supplemental statement of the case with regard to the claim 
for an increased initial evaluation for service-connected 
migraines.  In June 2013, this was done.  Under the 
circumstances, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway  v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a heart disorder is denied.

An initial evaluation in excess of 30 percent for service-
connected migraines is denied.





REMAND

In December 2012, the Board remanded this claim.  The Board 
noted the following: in an October 2011 VA examination 
report addressing the Veteran's gastrointestinal disorder, 
the examiner (a nurse practitioner) concluded that there was 
no formal diagnosis of a gastrointestinal disorder in the 
treatment records.  Thus, she was unable to provide an 
opinion as to whether any current gastrointestinal disorder 
is related to active duty service.  The Board stated that 
this conclusion was inconsistent with the evidence of 
record, as the Veteran was diagnosed with IBS at a prior VA 
examination in March 2004, and was routinely receiving VA 
care from 2007 to 2009 (although IBS was not noted during 
this time).  See McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (holding that the requirement of the existence of a 
current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability 
compensation is filed, or during the pendency of that claim, 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim); Romanowsky v. Shinseki, No. 11-
3272 (Vet. App. July 10, 2013).  

The Board directed that the Veteran be afforded a VA 
examination to determine the nature, extent, onset and 
etiology of any gastrointestinal disorder found to be 
present.  The Board stated that the examiner should identify 
any gastrointestinal disorder diagnosed during the appeal 
period (since 2003).  Then, he or she should express an 
opinion as to whether it is at least as likely as not (i.e., 
a 50% possibility or greater) that any identified 
gastrointestinal disorder had its onset in, or is otherwise 
etiologically related to, her active service.  If no 
gastrointestinal disorder is found to be present, the 
examiner is asked to discuss the post-service treatment 
records that have diagnosed her with both irritable bowel 
syndrome and colitis.  

In February 2013, the Veteran was afforded a VA examination.  
The report of that examination shows that the examiner 
concluded that although the Veteran had been treated for 
abdominal pain, and later for colitis, during service, she 
has been without gastrointestinal problems since 1998.  See 
also addendum, dated in April 2013.  In addition, in May 
2013, a supplemental opinion was obtained, in which a VA 
physician concluded that it was less likely than not that a 
gastrointestinal condition was incurred, caused by, or had a 
nexus to military service.  The physician further stated 
that it was less likely than not that the Veteran's 
treatment for a urinary tract infection during service was 
related to her claimed IBS, or colitis.  The physician 
specifically concluded that it is less likely as not that 
the Veteran's colitis was related to her service.  However, 
the physician (as is the case with the February 2013 VA 
examiner) did not specifically discuss whether it was at 
least as likely as not that the Veteran's IBS (shown in the 
May 2004 VA examination) was related to her service or 
reconcile the earlier diagnosis of IBS, as requested by the 
Board in its remand.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  On remand, the RO/AMC should attempt 
to obtain a supplemental opinion from the examiner who 
performed the Veteran's February 2013 VA examination as to 
whether it is at least as likely as not that the Veteran's 
IBS is related to her service, or, if that examiner is 
unavailable or if otherwise appropriate, the Veteran should 
be scheduled for another examination, to include obtaining 
an etiological opinion.

The Veteran is advised that it is her responsibility to 
report for any examination and to cooperate in the 
development of her claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from 
the examiner who performed the Veteran's 
February 2013 VA gastrointestinal 
examination.  In the event that the 
examiner who performed the Veteran's 
February 2013 VA gastrointestinal 
examination is not available, afford the 
Veteran another gastrointestinal 
examination.  The claims folder and a 
copy of this REMAND should be reviewed 
by the examiner, and she must annotate 
the supplemental opinion to show that 
the claims file was in fact made 
available for review in conjunction with 
the opinion. 

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) 
that the Veteran's irritable bowel 
syndrome (as shown in her March 2004 VA 
examination) had its onset in service or 
is otherwise etiologically related 
thereto.  If the examiner does not 
believe that the March 2004 diagnosis of 
IBS was accurate (as opposed to having 
existed but resolved), such should be 
stated and explained.

Rationale for all requested opinions 
shall be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
shall provide a complete explanation 
stating why this is so.  In so doing, 
the examiner shall explain whether the 
inability to provide a more definitive 
opinion is the result of a need for 
additional information or that he or she 
has exhausted the limits of current 
medical knowledge in providing an answer 
to that particular question(s).

2.  Readjudicate the issue on appeal.  
If the determination remains unfavorable 
to the appellant, she should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence, 
and applicable law and regulations 
considered.  The appellant and her 
representative should be given an 
opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals  or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).

 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


